Motion for reargument of motion for an order directing the trial court to conduct a hearing denied. Appeal dismissed upon the ground that the certificate permitting an appeal herein has been withdrawn since appellant may obtain the relief sought in the trial court in accordance with People v. Huntley (15 N Y 2d 72). [See 14 N Y 2d 975.]
Motion to vacate the order of the Court of Appeals [which assigned counsel], dated January 7, 1965, granted.
Motion for an order directing that appellant be provided with a copy of the trial transcript denied upon the ground that there is no appeal pending in the Court of Appeals.